Citation Nr: 1222918	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-36 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound to the second and third fingers of both hands.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1963 to November 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a June 2008 hearing.  A transcript of the hearing is of record.

Procedural History

In an August 2008 decision, the Board denied the Veteran's claim of service connection for residuals of a gunshot wound.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 2010 memorandum decision, vacated the August 2008 Board decision and remanded the instant claim for further consideration.  The Board then remanded the instant claim in July 2011 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Chronic residuals of a gunshot wound were not manifested with respect to either the left or right hand during active service, and any current chronic disorder associated with the second and/or third fingers of both hands is not otherwise etiologically related to such service.




CONCLUSION OF LAW

Residuals of a gunshot wound to the second and third fingers of both hands were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through an April 2006 notice letter, with additional notice having been sent in July 2011.  The Veteran's claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Board acknowledges the Veteran indicated his intention to provide full private treatment records.  See, e.g., November memorandum decision.  Not only has the Veteran not supplied the private records in question, he has not supplied the necessary release to allowed VA to obtain these records, despite requests from VA that he do so.  See, e.g., July 2011 letter.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.")

The Veteran was provided a VA examination in October 2006.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159 (c)(4) ; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds this examination is adequate for the purposes of determining service connection, as it involves a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provides a discussion of relevant symptomatology and an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded in July 2011 for additional development.  Specifically, the Board instructed that the Veteran be requested to submit any relevant private treatment records, or in the alternative provide VA with appropriate release forms to obtain these records.  This request was sent to the Veteran in July 2011.  The Veteran returned a signed medical release, but provided no contact information regarding a private treatment provider.  As such, there has been substantial compliance with the previous Board remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 269, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran contends that he was shot in both hands during a training exercise in service, which resulted in severe burns to the second and third fingers of each hand.  He states that he was treated with ointments and placed on restricted duty for two weeks following the incident.  The Veteran reports that he experiences constant tingling in the affected digits and that he is unable to hold and use tools as well as he could in the past.  

While the evidence reveals that the Veteran currently suffers from arthritis of individual digits and pain, tenderness and decreased range of motion of the fingers on both hands, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his active service or any incident or disorder incurred therein.  With regards to an in-service injury, the Veteran's service treatment records show that he was treated in June 1963 for "powder burn, 3rd, 4th finger left hand."  He returned the following day to have the dressing changed.  A radiographic report performed at the time notes a diagnosis of "blank gunshot wound" and findings that there was no fracture or dislocation and no opaque foreign bodies evident.  Service treatment records are absent any further entries related to this gunshot wound or other injuries to the Veteran's hands.  Furthermore, a June 1963 Report of Medical Examination, conducted just after the incident, notes a normal clinical examination of the upper extremities.  As such, the Board finds the Veteran did not suffer any chronic residuals of a gunshot wound during active service.

Initially, the Board observes the record contains a difference of opinion as to whether the Veteran currently suffers from gunshot residuals of the second and third fingers of both hands related to the in-service incident.  The Veteran submitted a March 2006 letter from H. B., A.R.N.P, which states that he had been a patient in the writer's clinic since January 1996, and that he "was apparently shot and injured in his right hand" in September 1964.  She states that the Veteran "remains to have limited range of motion and tenderness upon palpations to his fingers."  

As noted above, the Veteran was provided a VA examination of his hands in October 2006.  He related to the examiner that he had been shot in the second and third fingers of each hand, which tore the flesh from his hands and damaged the nerves.  He reported constant tingling in those fingers, as well as pain in cold weather.  He noted that the disorder is worse in his right hand.  

Upon examination, he was found to have a gap of less than one inch from the first to the fifth digit on his left hand.  Range of motion in all of the affected fingers was 0 to 90 degrees flexion for the metacarpal-phalangeal (MCPJ) and proximal interphalangeal joints (PIPJ).  In the distal interphalangeal joints (DIPJ), there was flexion of 0 to 45 degrees in the left index finger, and 0 to 60 degrees in all others.  The veteran reported pain with passive flexion in the distal interphalangeal joints of the left affected fingers; otherwise, there was no pain with active or passive motion, and no pain or additional loss of motion with repetition.  

The examiner found that there was tenderness on palpation in the right fourth PIPJ, the left first MCPJ, and bilaterally in the second and third proximal phalange and PIPJ.  He described "what could possibly be barely discernible scars" to the proximal dorsal phalange of several digits bilaterally, with no evidence of adhesion or scar tissue.  He stated that there is no increased joint warmth, erythema, swelling or synovial thickening in the second or third digits, and no deformity of the fingers, except that there was a nodule on the left hand second digit DIPJ dorsal medial surface.  The Veteran had full finger extension bilaterally and slightly decreased flexion of all fingers of both hands, with decreased grip and brachioradialis reflex of 2/4+ bilaterally.  Bilateral x-rays showed bones of good density with no sign of old or acute fracture or of the gunshot wound.  There was a very mild arthritic change at the DIPJ of the left index finger, while the right hand was unremarkable.  

Following a review of the claims file, the VA examiner noted that the June 1963 emergency room report contained a diagnosis of powder burn to the third and fourth fingers of the left hand.  He noted that only the left hand had been injured in service and that the only arthritic change currently visible on x-ray was in the left index finger, which had not been injured in the shooting accident.  There was no significant scarring present to be responsible for any limited motion or tenderness.  The VA examiner further noted that there was no documented injury to the Veteran's right hand in service.  He concluded that the Veteran's current limited range of motion and tenderness upon palpation to his fingers was therefore not caused by or the result of residuals of a gunshot wound to the hands.  

Finally, the Veteran submitted a second statement dated June 2007, from M.A., M.D., which states that, based on the service medical records, the Veteran sustained powder burns on both hands in service.  She opines that "there is at least a 50/50 probability that damage to nerve endings from that incident could have caused permanent neurological damage to his hands."  However, M.A. did not offer any clinical data or rationale to support this opinion, nor did she offer a diagnosis of any current neurological damage.

In deciding whether the Veteran suffers from a current disability as residuals of an in-service gunshot wound to the hands, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds the positive opinions contained in the two private medical statements are not probative enough to support entitlement to service connection.  In this regard, there is no rationale or clinical basis provided for these opinions.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

In this regard, H. B., who provided the March 2006 opinion, notes that the Veteran suffered an injury in service, but she provides an inaccurate date for the incident and states that the Veteran's right hand was injured, whereas service treatment records document only a left hand injury.  These discrepancies indicate that her opinion is based on the Veteran's own account of his injury rather than on the facts as shown by the record.  The Board may not disregard a medical opinion solely on the rationale that it was based on a history given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, in this case, the facts cited in the medical opinion are contradicted by the medical evidence contemporaneous to the in-service injury.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that H. B.'s opinion is not probative as to the etiology of the Veteran's disability.  

Further, the June 2007 letter from M.A. incorrectly states that both of the Veteran's hands were injured in that incident, suggesting that the opinion is based on a misunderstanding of the facts.  The Board again observes that she does not diagnose the Veteran's current condition as nerve damage or state with reasonable specificity that it is causally related to his service.  Rather, she opines that an injury such as the one he suffered in service "could have caused" permanent neurological damage to his hands.  The Board finds that this opinion is speculative.  Despite the doctor's use of the phrase "there is at least a 50/50 probability," her conclusion that the veteran's symptoms "could" be caused by his in-service injury renders her opinion tentative, as such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also imply "may not" and are speculative).  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert, 5 Vet. App. at 33.  The Board accordingly affords this opinion little weight in assessing the etiology of the Veteran's disability.

In comparison, the October 2006 VA examiner's negative opinion contains a rationale based on clinical evidence, namely citing the absence of an in-service right hand injury, and the presence of arthritis solely in a finger that was not noted to be injured by the in-service incident. As such, the Board assigns greater probative weight to the October 2006 VA examination report.  Evans, 12 Vet. App. 22.

The Board acknowledges that the Veteran himself has claimed that he suffers from current residuals of a gunshot wound to the bilateral hands as a result of his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain or numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, after considering the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a gunshot wound to the second and third fingers of both hands.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for residuals of a gunshot wound to the second and third fingers of both hands is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


